IN THE SUPREME COURT OF THE STATE OF KANSAS

                                              No. 112,502

                                          STATE OF KANSAS,
                                              Appellee,

                                                     v.

                                           RAMIRO GARCIA,
                                             Appellant.


                                   SYLLABUS BY THE COURT


        Defendant's prosecution for identity theft for using another person's Social
Security number to obtain employment is expressly preempted by the federal
Immigration Reform and Control Act of 1986.


        Review of the judgment of the Court of Appeals in an unpublished opinion filed January 29,
2016. Appeal from Johnson District Court; KEVIN P. MORIARTY, judge. Opinion filed September 8, 2017.
Judgment of the Court of Appeals affirming the district court is reversed. Judgment of the district court is
reversed.


        Randall L. Hodgkinson, of Kansas Appellate Defender Office, argued the cause, and Evan
Freeman, legal intern, of the same office, was with him on the brief for appellant.


        Jacob M. Gontesky, assistant district attorney, argued the cause, and Steven J. Obermeier, senior
deputy district attorney, Stephen M. Howe, district attorney, and Derek Schmidt, attorney general, were on
the brief for appellee.


The opinion of the court was delivered by


        BEIER, J.: This companion case to State v. Morales, 306 Kan. __, __ P.3d __ (No.
111,904, this day decided), and State v. Ochoa-Lara, 306 Kan. __, __ P.3d __ (No.

                                                     1
112,322, this day decided), involves defendant Ramiro Garcia's conviction on one count
of identity theft.


       The State's basis for the charge was Garcia's use of the Social Security number of
Felisha Munguia to obtain restaurant employment. A Court of Appeals panel affirmed
Garcia's conviction in an unpublished opinion. See State v. Garcia, No. 112,502, 2016
WL 368054 (Kan. App. 2016).


       We granted Garcia's petition for review on three issues: (1) whether there was
sufficient evidence that Garcia acted with an "intent to defraud," an element of identity
theft; (2) whether the federal Immigration Reform and Control Act of 1986 (IRCA)
preempted the prosecution; and (3) whether it was clearly erroneous for the district court
judge not to give a unanimity instruction. Because we decide that Garcia's conviction
must be reversed because the State's prosecution based on the Social Security number
was expressly preempted, we do not reach Garcia's two other issues.


                          FACTUAL AND PROCEDURAL HISTORY

       On August 26, 2012, Officer Mike Gibson pulled Garcia over for speeding.
Gibson asked Garcia where he was going in such a hurry. Garcia replied that he was on
his way to work at Bonefish Grill. Based on the results of a routine records check on
Garcia, Gibson contacted Detective Justin Russell, who worked in the financial crimes
department of the Overland Park Police Department. Russell was in the neighborhood
and came to the scene to speak with Garcia.


       The day after speaking with Garcia, Russell contacted Bonefish Grill and obtained
Garcia's "[e]mployment application documents, possibly the W-2, the I-9 documents."
Russell then spoke with Special Agent Joseph Espinosa of the Social Security Office of



                                              2
the Inspector General. Espinosa told Russell that the Social Security number Garcia had
used on the forms belonged to Felisha Munguia of Edinburg, Texas.


       As a result of the investigation, Garcia was charged with one count of identity
theft. The complaint alleged:


               "That on or about the 25th day of May, 2012, in the City of Overland Park,
       County of Johnson, and State of Kansas, RAMIRO ENRIQUEZ GARCIA did then and
       there unlawfully, willfully, and feloniously obtain, possess, transfer, use, sell or purchase
       any personal identifying information, or document containing the same, to wit: [S]ocial
       [S]ecurity number belonging to or issued to another person, to wit: Felisha Munguia,
       with the intent to defraud that person, or anyone else, in order to receive any benefit, a
       severity level 8, nonperson felony, in violation of K.S.A. 21-6107, K.S.A. 21-6804 and
       K.S.A. 21-6807. (identity theft)"


       Before trial, Garcia filed a motion to suppress the I-9 form he had filled out during
the hiring process, relying on an express preemption provision in IRCA. At the hearing
on the motion, Garcia noted, and the State agreed, that the State did not intend to rely on
the I-9 as a basis of prosecution. Garcia then argued that, because the information
contained on the I-9 was transferred to a W-4 form, the W-4 should be suppressed as
well. The district judge refused to suppress the W-4.


       At trial, Khalil Booshehri, a manager at Bonefish Grill, testified that Garcia had
been a line cook for the restaurant and had been a good employee. Booshehri testified
that Garcia was paid for his work as a line cook, was allowed to eat while on duty, and
was eligible for overtime pay.


       Jason Gajan, a managing partner at Bonefish Grill, testified about the restaurant's
hiring process. The process typically begins with a short, informal interview when a
person comes in looking for an application. If the manager determines that the person

                                                     3
meets the restaurant's basic requirements, he or she is given a card with instructions
explaining how to fill out an online application.


       With respect to Garcia's hiring specifically, the State introduced his employment
application into evidence. The application contained basic information about Garcia's
work history and education. The application did not disclose a Social Security number,
although it contained a statement by Garcia that, if hired, he could verify his identity and
legal right to work in the United States.


       After receiving Garcia's application, Bonefish Grill decided to hire Garcia.


       Once a hiring decision has been made, the restaurant sends an e-mail to the new
hire with a packet of information, including documents to fill out. Gajan believed that in
addition to the information packet, new hires also received W-4 and I-9 forms.


       Garcia filled out electronic W-4 and K-4 tax forms, both of which were admitted
into evidence. Each of the forms contained a Social Security number and was digitally
signed by Garcia. Gajan testified that, in addition to the employee filling out the forms,
Gajan would have had to see a paper Social Security card and then manually input the
number from the card into an electronic document. After verifying the documents, Gajan
would also have digitally signed the document himself. According to Gajan, he could not
have proceeded with the hiring process if Garcia had not filled out the required forms.


       Gajan also testified about the benefits Bonefish Grill offered to employees and the
benefits Garcia received. According to Gajan, Garcia was paid for the hours he worked at
Bonefish Grill, including overtime pay on occasion. During his shifts, Garcia was
allowed to eat at the restaurant. In addition, Bonefish Grill offered employees health and
dental insurance, as well as paid vacation; but Gajan conceded that Garcia had not
worked at Bonefish Grill long enough to receive these benefits. Gajan believed that

                                              4
Garcia would have received workers compensation benefits had he been injured on the
job.


       The State's final witness was Espinosa. He testified that he had searched the
"Social Security Master File Database" and determined that the Social Security number
Garcia had used was not assigned to Garcia. The number was assigned to Felisha Mari
Munguia, who was born in 1996. The database showed that Munguia had been issued a
second Social Security card in 2000. Espinosa also provided examples of hypothetical
consequences that might be caused by a person using someone else's Social Security
number. In a "case specifically like this," if a person were to


       "come and work under your [S]ocial [S]ecurity number, it would report back wages for
       you[,] presumably making you insured into federal government programs that you may
       have not otherwise been entitled to.


               "Conversely to that, let's say that you were receiving some disability or
       retirement benefits from one of these government programs. These earnings could
       adversely affect you, because it would indicate that you are working when in fact you
       might not be working, and you could be terminated from those benefits."


       During cross-examination, Espinosa testified that he had never spoken to
Munguia.


       In closing argument, the prosecutor acknowledged that Garcia was "a hard
worker" and "did well at his job." He conceded that "Mr. Booshehri did everything but
tell you he was a very valuable employee. Mr. Gajan had nothing bad to say about him.
He worked hard for Bonefish." But, according to the State, those facts did not matter
because "in the State of Kansas, you cannot work under someone else's [S]ocial
[S]ecurity number." The prosecutor also noted that Gajan "would not have hired [Garcia]
if he did not have a [S]ocial [S]ecurity number."

                                                    5
       After deliberations, the jury found Garcia guilty of identity theft. The district judge
later sentenced Garcia to 7 months in prison but granted 18 months' probation.


       This appeal followed.


                                        DISCUSSION

       Garcia challenges his conviction because, in his view, this identity theft
prosecution against him was preempted by IRCA.


       All preemption arguments, including the as-applied one advanced by Garcia in this
case, are based upon the Supremacy Clause of the United States Constitution. The
Supremacy Clause gives Congress the power to preempt state law. Arizona v. United
States, 567 U.S. 387, 398-99, 132 S. Ct. 2492, 183 L. Ed. 2d 351 (2012). When
evaluating whether a state law is preempted, "'[t]he purpose of Congress is the ultimate
touchstone.' Retail Clerks v. Schermerhorn, 375 U.S. 96, 103, 84 S. Ct. 219, 223, 11 L.
Ed. 2d 179 (1963)." Malone v. White Motor Corp., 435 U.S. 497, 504, 98 S. Ct. 1185, 55
L. Ed. 2d 443 (1978).


       Before focusing on the use of the Kansas identity theft statute challenged here, it is
helpful to review the general law of preemption under the precedents of the United States
Supreme Court and this court.


       When all types, categories, and subcategories of preemption claims are
considered, we discern eight possible ways a party may challenge an application of state
law, alleging it is preempted by federal law.




                                                6
       First, there are traditionally two basic types of such challenges: facial and as-
applied. When a party raises a facial challenge to application of state law, he or she
claims that the law is preempted in all or virtually all cases. See California Coastal
Com'n v. Granite Rock Co., 480 U.S. 572, 588-89, 107 S. Ct. 1419, 94 L. Ed. 2d 577
(1987) (explaining concept of facial preemption).


       In contrast, when a party raises an as-applied preemption challenge, he or she
argues that state law may be constitutional when applied in some cases but not in the
particular circumstances of his or her case. See United States v. Supreme Court of New
Mexico, 839 F.3d 888, 907 (10th Cir. 2016), petition for cert. filed June 5, 2017. In an as-
applied challenge, the law under scrutiny can itself be "textually neutral," meaning "one
[cannot] tell that the" law undermines federal policy "by looking at the text [alone]. Only
when studying certain applications of the laws" do conflicts arise. Puente Arizona v.
Arpaio, 821 F.3d 1098, 1105 (9th Cir. 2016) (defining contours of as-applied challenge);
see also 16 C.J.S., Constitutional Law § 243 ("An 'as applied' challenge is a claim that the
operation of a statute is unconstitutional in a particular case while a facial challenge
indicates that the statute may rarely or never be constitutionally applied.").


       All of this said, "facial" and "as-applied" labels "parties attach to claims are not
determinative" of the analysis a court will ultimately employ in a preemption case. See
Supreme Court of New Mexico, 839 F.3d at 914. And the boundary between the two types
of challenges is not impenetrable. Still, as with other types of cases alleging that a law is
unconstitutional, "[t]he distinction is both instructive and necessary, for it goes to the
breadth of the remedy employed by the Court, not what must be pleaded in a complaint."
Citizens United v. Federal Election Com'n, 558 U.S. 310, 331, 130 S. Ct. 876, 175 L. Ed.
2d 753 (2010) (considering regulation of corporate political speech). Garcia challenges
the use of law of general application to himself alone, i.e., advances an as-applied claim.
The State does not challenge his characterization. The relief provided in this case will
flow solely to Garcia. The fact that the holding in his favor may have wider application,

                                               7
Morales, 306 Kan. __, and Ochoa-Lara, 306 Kan. __, does not mean his preemption
argument should be labeled "facial."


       Regardless of whether a particular challenge qualifies as facial or as-applied, any
preemption claim also fits one of two other categories: express and implied.


       Express preemption depends upon the words used by Congress, which may
explicitly limit a state's ability to legislate or apply its own constitutional or common law.
"There is no doubt that Congress may withdraw specified powers from the States by
enacting a statute containing an express preemption provision." Arizona, 567 U.S. at 399;
see also Am. Trucking Associations, Inc. v. City of Los Angeles, Cal., 569 U.S. __, 133 S.
Ct. 2096, 186 L. Ed. 2d 177 (2013) (facial, express challenge: certain provisions of
concession agreements in clean air action plan expressly preempted by Federal Aviation
Administration Authorization Act, which preempts a state "law, regulation, or other
provision having the force and effect of law"); Gobeille v. Liberty Mut. Ins. Co., 577 U.S.
__, 136 S. Ct. 936, 194 L. Ed. 2d 20 (2016) (as-applied, express challenge: Employee
Retirement Income Security Act [ERISA] preempts Vermont statute establishing health
care database for use in Vermont, by Vermont residents); Board of Miami County
Comm'rs v. Kanza Rail-Trails Conservancy, Inc., 292 Kan. 285, 295, 255 P.3d 1186
(2011) (facial, express challenge: explicit statutory language from Congress compared to
Kansas Recreational Trails Act).


       Implied preemption arises when a federal statute's "structure and purpose"
demonstrate that state law can have no application. Altria Grp., Inc. v. Good, 555 U.S.
70, 76, 129 S. Ct. 538, 172 L. Ed. 2d 398 (2008).


       Implied preemption is further analytically divided into two subcategories: field
and conflict.


                                              8
       A field preemption claim involves circumstances in which Congress has legislated
so comprehensively on a subject that it has foreclosed any state regulation in that area.
Arizona, 567 U.S. at 401. "Where Congress occupies an entire field, . . . even
complementary state regulation is impermissible." Arizona, 567 U.S. at 401 (facial, field
challenge: IRCA fully occupies field of alien registration, thus preempting Arizona law
requiring alien registration); Oneok, Inc. v. Learjet, Inc., 575 U.S. __, 135 S. Ct. 1591,
191 L. Ed. 2d 511 (2015) (as-applied, field challenge: Natural Gas Act does not preempt
state antitrust law as applied to federally regulated wholesale natural-gas prices).


       Conflict preemption involves just that—conflict between federal law and state
law. A conflict preemption claim can arise in one of two situations, which have been
labeled "impossibility" and "obstacle."


       Conflict-impossibility preemption arises in circumstances in which compliance
with both federal and state law is, practically speaking, impossible. Mut. Pharm. Co. v.
Bartlett, 570 U.S. __, 133 S. Ct. 2466, 186 L. Ed. 2d 607 (2013) (as-applied, conflict-
impossibility challenge: federal Food, Drug, and Cosmetic Act preempted state-law
design-defect claim turning on adequacy of generic drug's warning; federal law precludes
generic drug manufacturer from altering required warning).


       Conflict-obstacle preemption involves circumstances in which application of state
law erects an obstacle to achievement of Congress' objectives. California v. ARC
America Corp., 490 U.S. 93, 109 S. Ct. 1661, 104 L. Ed. 2d 86 (1989) (facial, conflict-
obstacle challenge: Alabama, Arizona, California, Minnesota antitrust laws compared to
federal provisions); Crosby v. Nat'l Foreign Trade Council, 530 U.S. 363, 120 S. Ct.
2288, 147 L. Ed. 2d 352 (2000) (facial, conflict-obstacle challenge: Massachusetts law
barring companies from doing business with Burma presents obstacle to federal Foreign
Commerce Clause); Supreme Court of New Mexico, 839 F.3d at 928 (conflict-obstacle
challenge with facial and as-applied features: New Mexico rule governing professional

                                              9
conduct of federal prosecutors conflicts with federal law on grand jury subpoena
practices; rule imposes "far more onerous conditions" than federal law).


       As we turn to evaluating the applicability of these preemption concepts in this
case, we first address two preliminary matters: preservation of the preemption issue and
the potential applicability of a presumption against preemption.


Preservation of Preemption Issue


       As stated above, a party's label on his or her preemption challenge does not
inevitably control the analysis a court can employ. See Supreme Court of New Mexico,
839 F.3d at 914-15 ("labels the parties attach to claims are not determinative"). Simply
put, a court's analysis of a preemption challenge is not bound to color within any party's
lines. See Hillman v. Maretta, 569 U.S. __, 133 S. Ct. 1943, 1954, 186 L. Ed. 2d 43
(2013) (presence of express preemption clause does not necessarily end court's
preemption inquiry); Geier v. American Honda Motor Co., 529 U.S. 861, 869, 120 S. Ct.
1913, 146 L. Ed. 2d 914 (2000) (express preemption provision does not bar ordinary
working of conflict preemption principles); Supreme Court of New Mexico, 839 F.3d at
912, 914-915 (facial, as-applied preemption claims legal in nature; judicial estoppel
doctrine does not apply to limit party to label first attached to challenge); see also Hughes
v. Talen Energy Mktg., LLC, 578 U.S. __, 136 S. Ct. 1288, 1301, 194 L. Ed. 2d 414
(2016) (Thomas, J., concurring in part and concurring in the judgment) (state law could
have been preempted "based on the statute alone"; majority unnecessarily relies on
principles of implied preemption). Compare Gade v. Nat'l Solid Wastes Mgmt. Ass'n, 505
U.S. 88, 109, 112 S. Ct. 2374, 120 L. Ed. 2d 73 (1992) (O'Connor, J., plurality) (state law
impliedly preempted by Occupational Safety and Health Act), with Gade, 505 U.S. at
109-14 (Kennedy, J., concurring in part and concurring in the judgment) (would have
found state law expressly preempted). This approach to preemption challenge analysis is
consistent with the more widely applicable practice of allowing a party who properly

                                             10
preserves a federal claim to make any appellate argument in support of that claim. See
Yee v. City of Escondido, Cal., 503 U.S. 519, 534, 112 S. Ct. 1522, 118 L. Ed. 2d 153
(1992) (considering federal takings case).


       Here, Garcia's preemption issue was preserved in the district court through defense
IRCA arguments in favor of suppression and a subsequent evidentiary objection. In his
brief to the Court of Appeals, Garcia advanced express, field, and conflict-obstacle
preemption challenges—all as-applied to Garcia only. The State responded in kind in its
brief. In Garcia's petition for review to this court, he repeated his three-pronged approach
to preemption. It was not until oral argument that his counsel, when pressed, concentrated
his argument on as-applied, field preemption. Again, even after this limitation, we are
free to consider any type, category, or subcategory of preemption supported by the
appellate record and applicable law.


Potential Application of Presumption Against Preemption


       The United States Supreme Court has sometimes recited that it presumes no
preemption. See PLIVA, Inc. v. Mensing, 564 U.S. 604, 627, 131 S. Ct. 2567, 180 L. Ed.
2d 580 (2011) (Sotomayor, J., dissenting, joined by Ginsburg, Breyer, and Kagan, JJ.)
("In the context of express [preemption], we read federal statutes whenever possible not
to [preempt] state law."); Altria Grp., Inc. v. Good, 555 U.S. 70, 77, 129 S. Ct. 538, 558,
172 L. Ed. 2d 398 (2008) (Stevens, J.) (when text of preemption clause susceptible to
more than one plausible reading, courts ordinarily accept reading disfavoring
preemption). And we have recited and applied such a presumption in some but not all of
this court's earlier preemption cases. See Kanza Rail-Trails Conservancy, Inc., 292 Kan.
at 301 (applying presumption to implied preemption analysis); Continental Slip Form
Builders, Inc. v. Local Union, 195 Kan. 572, 573, 408 P.2d 620 (1965) (not applying
presumption).


                                             11
       But the reality is that under United States Supreme Court precedent, the necessity
of indulging such a presumption in an express preemption case is far from clear.


       Three members of the current Court—Chief Justice John G. Roberts and Justices
Clarence Thomas and Samuel A. Alito—and the now departed Justice Antonin G. Scalia
have recognized that the Court has not consistently applied the presumption to express
preemption cases and have said it should not be so applied. Altria Grp., Inc., 555 U.S. at
102-03 (Thomas, J., dissenting, joined by Roberts, C.J., and Scalia and Alito, JJ.) (since
1992 decision in Cipollone v. Liggett Group, Inc., 505 U.S. 504, 518, 112, S. Ct. 2608,
120 L. Ed. 2d 407 [1992], presumption applied only intermittently in express preemption
cases; Court should employ only ordinary rules of statutory construction in such cases).
And the wording of opinions authored by Justice Anthony M. Kennedy betray at least
some ambivalence about the merit of applying a presumption of Congressional intent
when Congress has already included express preemption language in a statute. See CTS
Corp. v. Waldburger, 573 U.S. __, 134 S. Ct. 2175, 2189, 189 L. Ed. 2d 62 (2014)
(Kennedy, J., writing for plurality including himself, Sotomayor and Kagan, JJ.)
(application of presumption in analysis of express preemption clause to determine narrow
interpretation "where plausible" proper); Arizona v. Inter Tribal Council of Arizona, Inc.,
570 U.S. ___, 133 S. Ct. 2247, 2261, 186 L. Ed. 2d 239 (2013) (Kennedy, J., concurring
in part and concurring in judgment) ("presumption" label avoided in favor of "principle";
"cautionary" principle ensures preemption "does not go beyond the strict requirements of
the statutory command").


       Indeed, careful review of a single case exposes the range of positions on
application of the presumption in an express preemption case held by Court members. In
that case, Riegel v. Medtronic, Inc., 552 U.S. 312, 322, 128 S. Ct. 999, 169 L. Ed. 2d 892
(2008), the Court considered whether federal law preempted state-law claims of
negligence, strict liability, and implied warranty in a case regarding the manufacture of a
balloon catheter. Justice Scalia, writing for a majority including Chief Justice Roberts and

                                            12
Justices Kennedy, Souter, Thomas, Breyer, and Alito, interpreted an express preemption
clause without applying the presumption and held that state law was preempted. See 552
U.S. at 322-30. Justice Stevens concurred in part and in the judgment; he would not have
applied the presumption and agreed that the state law was preempted. See 552 U.S. at
330-32 (Stevens, J., concurring). Finally, Justice Ginsburg dissented. She would have
applied the presumption and would have held that the state law was not preempted. See
552 U.S. at 333-35 (Ginsburg, J., dissenting).


       Lacking contrary clarity from the United States Supreme Court, we hold that it is
unnecessary to apply a presumption against preemption when a court evaluates the merit
of an express preemption claim, as long as the language of the congressional enactment at
issue is clear. This makes logical and legal sense. There is simply no need to presume
congressional intent when Congress has stated its intent explicitly. See Kanza Rail-Trails
Conservancy, 292 Kan. at 296 ("'[I]n the absence of express preemption in a federal law,
there is a strong presumption that Congress did not intend to displace state law.'"
[Emphasis added.] [Quoting Zimmerman v. Board of Wabaunsee County Comm'rs, 289
Kan. 926, 975, 218 P.3d 400 (2009).]). We agree that


       "[w]hen Congress has considered the issue of pre-emption and has included in the
       enacted legislation a provision explicitly addressing that issue, and when that provision
       provides a 'reliable indicium of congressional intent with respect to state authority,'
       Malone v. White Motor Corp., 435 U.S., at 505, 'there is no need to infer congressional
       intent to pre-empt state laws from the substantive provisions' of the legislation. California
       Federal Savings & Loan Assn. v. Guerra, 479 U.S. 272, 282 (1987) (opinion of Marshall,
       J.)." Cipollone v. Liggett Grp., Inc., 505 U.S. 504, 517, 112 S. Ct. 2608, 120 L. Ed. 2d
       407 (1992) (Stevens, J.).


       This approach also has the considerable virtue of consistency with our modern
rubric for statutory interpretation and construction in all other contexts. "The fundamental
rule of statutory interpretation is that the intent of the legislature is dispositive if it is

                                                    13
possible to ascertain that intent. State v. Looney, 299 Kan. 903, 906, 327 P.3d 425
(2014)." Merryfield v. Sullivan, 301 Kan. 397, 399, 343 P.3d 515 (2015) (considering
provisions of Kansas Sexually Violent Predator Treatment Program). Our "primary
consideration in ascertaining the intent of the legislature" is the language of a statute; we
think "the best and only safe rule for determining the intent of the creators of a written
law is to abide by the language that they have chosen to use." 301 Kan. at 399. This court
does not move from interpretation of plain statutory language to the endeavor of statutory
construction, including its reliance on extra-textual legislative history and canons of
construction and other background considerations, unless the plain language of the
legislature or Congress is ambiguous. See City of Dodge City v. Webb, 305 Kan. 351,
356, 381 P.3d 464 (2016) (state statute under consideration); Sierra Club v. Moser, 298
Kan. 22, 53-54, 310 P.3d 360 (2013) (federal statute under consideration).


Express Preemption


       "The Government of the United States has broad, undoubted power over the
subject of immigration and the status of aliens." Arizona, 567 U.S. at 394. In line with
that power, Congress enacted the Immigration and Nationality Act (INA), 8 U.S.C. §
1101 et seq., which "established a 'comprehensive federal statutory scheme for regulation
of immigration and naturalization' and set 'the terms and conditions of admission to the
country and the subsequent treatment of aliens lawfully in the country.'" Chamber of
Commerce of U.S. v. Whiting, 563 U.S. 582, 587, 131 S. Ct. 1968, 179 L. Ed. 2d 1031
(2011) (quoting De Canas v. Bica, 424 U.S. 351, 353, 359, 96 S. Ct. 933, 47 L. Ed. 2d 43
[1976]).


       In 1986, Congress supplemented the INA by enacting IRCA, which
comprehensively regulates employment of aliens. See Pub. L. No. 99-603; Arizona, 567
U.S. at 404. According to a 1986 House Report, Congress sought "to close the back door
on illegal immigration so that the front door on legal immigration may remain open," and

                                              14
it attempted to achieve this goal predominantly through employer sanctions. H.R. REP.
99-682, 46, 1986 U.S.C.C.A.N. 5649, 5650.


       Section 101 of IRCA became 8 U.S.C. § 1324a. It provides in pertinent part that
the employment of unauthorized aliens is unlawful. 8 U.S.C. § 1324a(a) (2012). It also
establishes an employment verification system that requires employers to attest to their
employee's immigration status. 8 U.S.C. § 1324a(b). Failure to comply with the
requirements can result in civil penalties, and a pattern or practice of violations can result
in both civil and criminal penalties against an employer. 8 U.S.C. § 1324a(e), (f).


       In turn, 8 C.F.R. § 274a.2 was promulgated in 1987 by the Immigration and
Naturalization Service, which was then part of the Department of Justice, to implement 8
U.S.C. § 1324a. The regulation provides for an employment verification system, and its §
274a.2 identifies Form I-9 as the form to be used by an employer when verifying such
eligibility. The employer must ensure that a potential employee completes the I-9, must
examine the potential employee's identification and work authorization documents, must
complete the employer portion of the I-9, and must sign an attestation. See also Pub. L.
No. 99-603, § 101(a)(1). A Social Security card is one of the documents an employer
may examine to establish employment eligibility. 8 C.F.R. § 274a.2(b)(1)(v)(C)(1)
(2016).


       Congress included an express preemption clause having to do with employers in
IRCA. 8 U.S.C. § 1324a(h)(2). It also included the following language:


               "A form designated or established by the Attorney General under this subsection
       and any information contained in or appended to such form, may not be used for
       purposes other than for enforcement of this chapter and sections 1001, 1028, 1546, and
       1621 of Title 18." (Emphasis added.) 8 U.S.C. § 1324a(b)(5).




                                                  15
       Title 18 of the United States Code (2012) deals with Crimes and Criminal
Procedure. Section 1001 deals with fraud and false statements generally; § 1028 deals
with fraud and related activity in connection with identification documents,
authentication features, and information; § 1546 deals with fraud and misuse of visas,
permits, and other documents; and § 1621 deals with perjury generally. Despite
references in the legislative history to Congress emphasizing penalties for employers
rather employees, IRCA specifically amended § 1546 to include criminal sanctions
against an alien who commits fraud in the employment eligibility verification process.
See Pub L. No. 99-603, § 103.


       Of course, the case before us does not arise under 18 U.S.C. § 1546(b). Rather, it
is a State prosecution under a generally applicable statute prohibiting identity theft. The
State seeks to punish an alien who used the personal identifying information of another to
establish the alien's work authorization. Again, this means that Garcia's preemption
challenge, no matter which category, is an as-applied type. He does not seek to prevent
all prosecutions under the state law. His challenge can fairly be characterized as "facial"
in the traditional sense only insofar that its holding will apply to other aliens in his
position, i.e., those who use the Social Security card or other document listed in federal
law of another for purposes of establishing employment eligibility. See Supreme Court of
New Mexico, 839 F.3d at 907.


       Garcia has relied heavily on Arizona, 567 U.S. 387, to support what his counsel
termed his field preemption argument. But Arizona actually has limited influence on that
particular argument.


       In Arizona, the Supreme Court determined that Congress has fully occupied the
field of alien registration. On the other hand, the only provision considered in that case
that is somewhat analogous to the prosecution's use of the identity theft statute in this
case was section 5(C), which made it a misdemeanor for an alien to seek or engage in

                                              16
work. Section 5(C) was not field preempted. Rather, it was preempted under conflict-
obstacle theory because it "involve[d] a conflict in the method of enforcement." Arizona,
567 U.S. at 406 (section 5[C]'s criminal penalty stands as obstacle to IRCA, which does
not impose criminal penalties on unauthorized employees).


       Garcia has also directed our attention to the Puente Arizona v. Arpaio series of
federal decisions.


       The first time Puente Arizona came before a district judge, the judge was
considering whether two Arizona state statutes were constitutional. 76 F. Supp. 3d 833
(D. Ariz. 2015), reconsideration denied No. CV-14-01356-PHX-DGC, 2015 WL
1432674 (D. Ariz. 2015) (unpublished opinion), and rev'd in part, vacated in part 821
F.3d 1098 (9th Cir. 2016). The plaintiffs were a civil rights organization and separate
individuals, including at least one who had been convicted under the challenged laws,
which criminalized "the act of identity theft done with the intent to obtain or continue
employment" and forgery generally. 76 F. Supp. 3d at 842. Plaintiffs sought a
preliminary injunction, asking the district judge to enjoin enforcement of the laws. The
plaintiffs invoked IRCA to claim that the laws were facially preempted and as applied,
under both field and conflict principles. The district judge ruled that the plaintiffs had
demonstrated a likelihood of success for facial field and facial conflict preemption and
granted a temporary injunction. 76 F. Supp. 3d at 858, 861.


       On appeal the Ninth Circuit reversed, holding that the neutral application of the
laws to all defendants was fatal to the facial challenge. Puente Arizona, 821 F.3d at 1105.
The circuit panel remanded to the same district judge for consideration of the plaintiffs'
as-applied challenges. 821 F.3d at 1110.


       On remand, the district judge considered the plaintiffs' conflict and field
preemption arguments. Puente Arizona v. Arpaio, No. CV-14-01356-PHX-DGC, 2016

                                              17
WL 6873294, at *6 (D. Ariz. 2016). He treated the language in 8 U.S.C. § 1324a(b)(5) as
a "use limitation" and ruled that Congress intended "to preempt a relatively narrow field:
state prosecution of fraud in the I-9 process." 2016 WL 6873294, at *12. "[U]se
limitation certainly is relevant in assessing Congress's intent for preemption purposes, but
the focus of the provision is quite narrow. It applies only to Form I-9 and documents
appended to the form." 2016 WL 6873294, at *8. (Emphasis added.) On field
preemption, the judge ruled that he could not conclude that Congress had "expressed a
clear and manifest intent to occupy the field of unauthorized alien fraud in seeking
employment. The focus of the criminal statute, 18 U.S.C. § 1546, is the I-9 process."
2016 WL 6873294, at *11. The district judge also determined prosecution of aliens under
the state statutes was not preempted because of conflict either because of the
impossibility of enforcing both state and federal law or because enforcement of state law
erected a barrier or obstacle to full realization of federal policy goals. "The Court sees no
strong showing of conflict between the application of the identity theft and forgery
statutes outside the I-9 process and federal statutes that are limited to that process." 2016
WL 6873294, at *15.


       In a still later decision in the series, the district judge addressed the plaintiffs'
argument that its November 2016 preemption decision in favor of the plaintiffs was
narrower than it should be, and he "clarified" his preemption holding. Puente Arizona v.
Arpaio, No. CV-14-01356-PHX-DGC, 2017 WL 1133012, at *5-8 (D. Ariz. 2017).
Specifically, the judge recognized that the federal I-9 verification system, which requires
a prospective employee to present certain documents demonstrating employment
eligibility to the prospective employer and permits the employer to retain copies of those
documents, potentially including among them a Social Security card,


       "suggests that Congress intended to protect more than the I-9 and documents physically
       attached to it. The Court sees no logical reason why Congress would prohibit state law-
       enforcement officers from using the Form I-9 and documents physically attached to it,


                                                  18
and yet permit them to use [designated employment eligibility documents including
Social Security cards] submitted with [the] I-9 simply because they were never stapled to
the I-9 or were stored by the employer in a folder separate from the I-9. This is
particularly true when one considers other statutory sections.


        "Section 1324a(d) provides guidance for future variations of the federal
employment verification system. It makes clear that even if the Form I-9 is replaced or
new documentation requirements are created, the use limitation will continue to prohibit
use of the employment verification system for non-enumerated purposes. The statute
sates that '[t]he system may not be used for law enforcement purposes, other than for
enforcement of this chapter or sections 1001, 1028, 1546, and 1621 of Title 18.' 8 U.S.C.
§ 1324(d)(2)(F); see also 8 U.S.C. § 1324(d)(2)(G) (prohibiting the use for non-
enumerated purposes of any new document or card designed for the federal employment
verification system). This suggests that Congress intended to bar the use of the
verification process itself, not just the I-9 and physically attached documents, in state law
enforcement. Additionally, § 1324(d)(2)(C) provides that '[a]ny personal information
utilized by the system may not be made available to Government agencies, employers,
and other persons except to the extent necessary to verify that an individual is not an
unauthorized alien.' This limitation is not restricted to information contained in or
appended to any specific document, but applies generally to the federal employment
verification system.


        "Statutes imposing criminal, civil, and immigration penalties for fraud committed
in the employment verification process also reflect a congressional intent to regulate
more than the Form I-9 and physically attached documents. . . .


         ....


        ". . . The Court continues to hold the view that Congress did not intend to
preempt state regulation of fraud outside the federal employment verification process, as
stated in its summary judgment ruling . . . . But the Court concludes from the provisions
reviewed above that Congress's preemptive intent was not limited to the Form I-9 and
physically attached documents. Congress also regulated—and intended to preempt state
use of—other documents used to show employment authorization under the federal

                                             19
system. As the Ninth Circuit has noted, 'field preemption can be inferred . . . where there
is a regulatory framework so pervasive . . . that Congress left no room for the States to
supplement it.' Valle del Sol [v.Whiting], 732 F.3d [1006,] 1023 [(2013)] (internal
quotation and brackets omitted); Laurence H. Tribe, American Constitutional Law, § 6-
31, at 1206-07 (same).


        "This conclusion is supported by the legislative history of the Immigration
Reform and Control Act, which reflects Congress's '[c]oncern . . . that verification
information could create a "paper trail" resulting in the utilization of this information for
the purpose of apprehending undocumented aliens. 'H.R. Rep. 99-682(III) (1986) at 8-9.
If documents presented solely to comply with the federal employment verification system
could be used for state law enforcement purposes so long as they were not physically
attached to a Form I-9, this congressional intent easily would be undermined.


        "The Court's conclusion is also supported by recent decisions from other courts.
Reviewing the use limitation and several other provisions of § 1324a, the Supreme Court
found that 'Congress has made clear . . . that any information employees submit to
indicate their work status "may not be used" for purposes other than prosecution under
specific federal criminal statues for fraud, perjury, and related conduct.' Arizona v. United
States, 567 U.S. 387 (2012) (citing 8 U.S.C. §§ 1324a(b)(5), (d)(2)(F)-(G)) (emphasis
added). The Ninth Circuit reached a similar conclusion. United States v. Arizona, 641
F.3d 339, 359 (9th Cir. 2011), aff'd in part, rev'd in part and remanded (reviewing 8
U.S.C. § 1324a and finding that the federal employment verification system and any
personal information it contains cannot be used for any non-enumerated purpose,
including investigating and prosecuting violations of Arizona law).


        "In summary, the Court concludes that Congress clearly and manifestly intended
to prohibit the use of the Form I-9, documents attached to the Form I-9, and documents
submitted as part of the I-9 employment verification process, whether attached to the
form or not, for state law enforcement purposes . . . . Defendants are preempted from (a)
employing or relying on (b) any documents or information (c) submitted to an employer
solely as part of the federal employment verification process (d) for any investigative or
prosecutorial purpose under the Arizona identi[t]y theft and forgery statutes. As Plaintiffs
concede, Defendants may use [designated employment eligibility documents including

                                             20
       Social Security cards] submitted in the I-9 process if they were also submitted for a
       purpose independent of the federal employment verification system, such as to
       demonstrate the ability to drive or as part of a typical employment application." Puente
       Arizona, 2017 WL 1133012, at *6-8.


       Although we might be inclined to agree with the ultimate Puente Arizona decision
from the district judge, it nevertheless has limited influence today because we dispose of
this case under the plain and unambiguous language of 8 U.S.C. § 1324a(b)(5), an
effective express preemption provision having to do with employees as well as
employers. When the Puente Arizona district judge was considering the plaintiffs' as-
applied challenges, he was focused only on field and conflict preemption analysis. No
party was urging express preemption, which provides a much more direct route to a
similar result. The language in 8 U.S.C. § 1324a(b)(5) explicitly prohibited state law
enforcement use not only of the I-9 itself but also of the "information contained in" the I-
9 for purposes other than those enumerated. 8 U.S.C. § 1324a(b)(5). In short, in March of
this year, the Puente Arizona district judge admirably recognized that he had unduly
narrowed his interpretation of the "use limitation" in the statute. It had simply been
incorrect to say that only use of the I-9 and attached documents was covered. But his
focus on whether other documents need or need not be attached to the I-9 at some point
still ignored the "information contained in" plain language of the statute.


       We do not ignore this language. It is Congress' plain and clear expression of its
intent to preempt the use of the I-9 form and any information contained in the I-9 for
purposes other than those listed in §1324a(b)(5). See Whiting, 563 U.S. at 594 ("[W]e
'focus on the plain wording of the clause, which necessarily contains the best evidence of
Congress' preemptive intent.' CSX Transp., Inc. v. Easterwood, 507 U.S. 658, 664, 113 S.
Ct. 1732, 123 L. Ed. 2d 387 [1993]."). Prosecution of Garcia—an alien who committed
identity theft for the purpose of establishing work eligibility—is not among the purposes
allowed in IRCA. Although the State did not rely on the I-9, it does not follow that the


                                                   21
State's use of the Social Security card information was allowed by Congress. "A State
may not evade the pre-emptive force of federal law by resorting to creative statutory
interpretation or description at odds with the statute's intended operation and effect." Wos
v. E.M.A. ex rel. Johnson, 568 U.S. 627, 638, 133 S. Ct. 1391, 185 L. Ed. 2d 471 (2013).


       The "key question" when evaluating whether a state law is preempted is
congressional intent. That intent is spelled out for us in 8 U.S.C. § 1324a(b)(5): States
are prohibited from using the I-9 and any information contained within the I-9 as the
bases for a state law identity theft prosecution of an alien who uses another's Social
Security information in an I-9. The fact that this information was included in the W-4 and
K-4 did not alter the fact that it was also part of the I-9.


       Because we can dispose of Garcia's preemption claim based on the express
preemption language in 8 U.S.C. § 1324a(b)(5), we need not decide the merits of any
other possible or actual preemption argument.


                                         CONCLUSION

       We reverse Garcia's conviction because the State's identity theft prosecution of
him based on the Social Security number contained in the I-9 used to establish his
employment eligibility was expressly preempted.




       JOHNSON, J., not participating.
       MICHAEL J. MALONE, Senior Judge, assigned.1
                                              ***


1
 REPORTER'S NOTE: Senior Judge Malone was appointed to hear case No. 112,502
vice Justice Johnson under the authority vested in the Supreme Court by K.S.A. 20-2616.

                                               22
       LUCKERT, J., concurring: I concur in the majority's holding that 8 U.S.C.
§ 1324a(b)(5) (2012) preempts the prosecution of Ramiro Garcia for identity theft under
the circumstances of this case. But I reach this holding through a different analytical path
than the one used by the majority. I respectfully disagree with the majority's conclusion
that express preemption applies, although I would nevertheless hold that Kansas' identity
theft statute intrudes into a field wholly occupied by federal law. I would further hold that
a conflict exists between the immigration policy established by Congress and Kansas'
identity theft statute when it is applied in a case, as here, that is dependent upon the use of
information derived from the employment verification process established by the
Immigration Reform and Control Act of 1986 (IRCA), Pub. L. No. 99-603, and the
Immigration and Nationality Act (INA), 8 U.S.C. § 1101 et seq. (2012). In other words, I
would apply the doctrines of field and conflict preemption, rather than express
preemption.


       Although Congress included an express preemption provision in 8 U.S.C.
§ 1324a(h)(2) (2012), it applies only to certain laws relating to employers. Specifically, it
states: "The provisions of this section preempt any State or local law imposing civil or
criminal sanctions (other than through licensing and similar laws) upon those who
employ, or recruit or refer for a fee for employment, unauthorized aliens." 8 U.S.C.
§ 1324a(h)(2). As the United States Supreme Court has indicated, notably missing from
this provision is any language expressly preempting State or local laws imposing civil or
criminal sanctions on prospective or actual employees. Arizona v. United States, 567 U.S.
387, 406, 132 S. Ct. 2492, 183 L. Ed. 2d 351 (2012) ("IRCA's express preemption
provision, which in most instances bars States from imposing penalties on employers of
unauthorized aliens, is silent about whether additional penalties may be imposed against
the employees themselves.").




                                              23
       In the face of this conclusion by the United States Supreme Court, the majority
relies on "an effective express preemption provision," 8 U.S.C. § 1325a(b)(5). Slip op. at
21. In my view, describing a statutory provision as "an effective express preemption
provision" regarding employees miscasts implied preemption as express preemption.
Stated another way, a provision that "effectively" preempts state law only impliedly
preempts state law. Generally, when the United States Supreme Court has labelled
statutory language as "an express preemption provision" it has been worded more like
8 U.S.C. § 1324a(h)(2) ("this section preempt[s] any State or local law") than
§ 1324a(b)(5) ("A form designated or established by the Attorney General under this
subsection and any information contained in or appended to such form, may not be used
for purposes other than for enforcement of this chapter . . . .").


       Granted, the United States Supreme Court has never required "magic words"
before labeling statutory language as express preemption provisions. See Gade v. Nat'l
Solid Wastes Mgmt. Ass'n, 505 U.S. 88, 112, 112 S. Ct. 2374, 120 L. Ed. 2d 73 (1992)
(Kennedy, J., concurring). But, as a practical matter, the Court has only applied the
express preemption label when the statutory language or title has included terms like
"supersede," "preempt," or "preemption," or when the statutory language has explicitly
prohibited a state or local entity from enacting or enforcing a specified type of law. See,
e.g., Coventry Health Care of Missouri, Inc. v. Nevils, 581 U.S. ___, 137 S. Ct. 1190,
1192, 197 L. Ed. 2d 572 (2017); Puerto Rico v. Franklin California Tax-Free Tr., 579
U.S. ___, 136 S. Ct. 1938, 1945, 195 L. Ed. 2d 298 (2016); Gobeille v. Liberty Mut. Ins.
Co., 577 U.S. ___, 136 S. Ct. 936, 943, 194 L. Ed. 2d 20 (2016); POM Wonderful LLC v.
Coca-Cola Co., 573 U.S. ___, 134 S. Ct. 2228, 2235, 189 L. Ed. 2d 141 (2014); Am.
Trucking Associations, Inc. v. City of Los Angeles, Cal., 569 U.S. ___, 133 S. Ct. 2096,
2102, 186 L. Ed. 2d 177 (2013); Hillman v. Maretta, 569 U.S. __, 133 S. Ct. 1943, 1948,
186 L. Ed. 2d 43 (2013); Altria Grp., Inc. v. Good, 555 U.S. 70, 78, 129 S. Ct. 538, 172
L. Ed. 2d 398 (2008); Sprietsma v. Mercury Marine, 537 U.S. 51, 62-63, 123 S. Ct. 518,
154 L. Ed. 2d 466 (2002); see also FTC v. Mandel Brothers, Inc., 359 U.S. 385, 388-89,

                                              24
79 S. Ct. 818, 3 L. Ed. 2d 893 (1959) (under federal law, titles of statutes indicate
congressional intent). Here, Congress did not enact similar explicit language preempting
state civil or criminal proceedings against employees. Accordingly, I would not apply an
express preemption analysis.


       Of course, "the existence of an 'express preemption provisio[n] does not bar the
ordinary working of conflict preemption principles' or impose a 'special burden' that
would make it more difficult to establish the preemption of laws falling outside the
clause." Arizona, 567 U.S. at 406 (quoting Geier v. American Honda Motor Co., 529 U.S.
861, 869-72, 120 S. Ct. 1913, 146 L. Ed. 2d 914 [2000]). In my view, both field and
conflict preemption apply to prevent the State's prosecution of Garcia.


       These preemptions do not arise facially. In other words, IRCA does not preempt
the Kansas identity theft statute in all cases, but it does preempt the prosecution of the
defendant in this case. The crime of identity theft, as applicable to this case, requires
proof of "obtaining, possessing, transferring, using, selling or purchasing any personal
identifying information" of another with the intent "to receive any benefit." K.S.A. 2012
Supp. 21-6107. Here, the State alleges Garcia, an unauthorized alien, possessed a false
Social Security number for the purpose of receiving taxable income from employment—
i.e., with the intent to receive a benefit. Under those circumstances, preemption arises
because of a conflict with federal immigration laws and regulations, specifically those
relating to the employment verification system. But the potential application of 21-6107
is much broader. An unauthorized alien could use someone else's personal identifying
information to receive loans, credit cards, banking privileges, or a variety of other
benefits without implicating federal provisions relating to the employment of
unauthorized aliens. And individuals who are not unauthorized aliens could use stolen
personal identifying information to obtain employment without violating federal law
regarding immigration or the employment of unauthorized aliens. Thus, facially, the
provisions do not precisely overlap.

                                              25
         The identity theft statute can still be preempted, however, as applied to receiving
the benefit of employment. See Arizona Dream Act Coal. v. Brewer, 757 F.3d 1053,
1062-63 (9th Cir. 2014) ("In considering whether a state law is conflict-preempted, 'we
"consider the relationship between state and federal laws as they are interpreted and
applied, not merely as they are written."'"). And a statute "is not saved from pre-emption
simply because the State can demonstrate some additional effect outside of the
[preempted area]." Gade, 505 U.S. at 107; see Hillman, 133 S. Ct. at 1953 (holding a
state statute was preempted only as applied to federal employees).


         When considering Kansas' identity theft statute as applied to the employment of
unauthorized aliens, several aspects of the "structure and purpose" of IRCA and INA
demonstrate that implied preemption arises and that Kansas' identity theft statute can
have no application in the context of the employment of unauthorized aliens. See Altria
Grp., 555 U.S. at 76 (discussing implied preemption generally and the role of structure
and purpose). As the United States Supreme Court has observed, IRCA "forcefully" made
combating the employment of illegal aliens central to "[t]his policy of immigration law."
INS v. National Center for Immigrants' Rights, Inc., 502 U.S. 183, 194, and n.8, 112 S.
Ct. 551, 116 L. Ed. 2d 546 (1991). And in Hoffman Plastic Compounds, Inc. v. N.L.R.B.,
535 U.S. 137, 147-49, 122 S. Ct. 1275, 152 L. Ed. 2d 271 (2002), the Court observed that
IRCA's "extensive" employment verification system "is critical to the IRCA regime." 535
U.S. at 147-48.


         This process includes an extensive system that regulates employers and provides
for potential criminal and civil penalties if employers fail to comply. The Hoffman Court
discussed those various provisions. It then turned to provisions covering employees and
noted:




                                              26
      "IRCA also makes it a crime for an unauthorized alien to subvert the employer
      verification system by tendering fraudulent documents. [8 U.S.C.] § 1324c(a). It thus
      prohibits aliens from using or attempting to use 'any forged, counterfeit, altered, or
      falsely made document' or 'any document lawfully issued to or with respect to a person
      other than the possessor' for purposes of obtaining employment in the United States. §§
      1324c(a)(1)-(3). Aliens who use or attempt to use such documents are subject to fines and
      criminal prosecution. 18 U.S.C. § 1546(b)." 535 U.S. at 148.


      Considering these statutes, the Hoffman Court concluded an unauthorized alien
who had used the birth certificate of a friend born in Texas in order to obtain employment
"violated these provisions." 535 U.S. at 148. Based on its survey of the comprehensive
array of regulatory, civil, and criminal provisions surrounding the employment
verification system, the Court concluded:


      "Under the IRCA regime, it is impossible for an undocumented alien to obtain
      employment in the United States without some party directly contravening explicit
      congressional policies. Either the undocumented alien tenders fraudulent identification,
      which subverts the cornerstone of IRCA's enforcement mechanism, or the employer
      knowingly hires the undocumented alien in direct contradiction of its IRCA obligations."
      535 U.S. at 148.



      As part of this comprehensive IRCA system, Congress enacted a provision
limiting the use of information contained on or appended to the I-9 form: "A form
designated or established by the Attorney General under this subsection and any
information contained in or appended to such form, may not be used for purposes
other than for enforcement of this chapter and sections 1001, 1028, 1546, and
1621 of Title 18." 8 U.S.C. § 1324a(b)(5). The majority focuses on this provision
and notes that a Social Security card is one of the documents an employer may
examine to establish employment eligibility. 8 C.F.R. § 274a.2(b)(1)(v)(C)(1).
Another provision, 8 U.S.C. § 1324a(d)(2)(C), states that "[a]ny personal


                                                   27
information utilized by the system may not be made available to Government
agencies, employers, and other persons except to the extent necessary to verify
that an individual is not an unauthorized alien." These provisions effectively
prevent the investigation or prosecution of identity theft when the crime is based
on documents supplied or completed during the employment verification process.
See Puente Arizona v. Arpaio, No. CV-14-01356-PHX-DGC, 2017 WL 1133012,
at *5-8 (D. Ariz. 2017); Puente Arizona v. Arpaio, No. CV-14-01356-PHX-DGC,
2016 WL 6873294, at *6 (D. Ariz. 2016).


       Through this comprehensive statutory scheme, Congress has occupied the field
and prohibited the use of false documents, including those using the identity of others,
when an unauthorized alien seeks employment. Accordingly, under the doctrine of field
preemption, the State cannot prosecute Garcia, an unauthorized alien, for identity theft
related to false documentation supplied to his employer. See State v. Martinez, 896
N.W.2d 737, 755-56 (Iowa 2017).


       The State in this case attempts to dodge field preemption by noting the district
court did not admit the I-9 form completed as part of Garcia's employment process;
instead, the district court allowed the admission, over Garcia's objection, of Garcia's tax
withholding (W-4 and K-4) forms, which also included the stolen Social Security
number. But the State does not explain what benefit Garcia received from these forms
other than his employment and the taxable salary derived therefrom, which circles back
to the I-9 that had to be completed in order for Garcia to gain employment. But even
assuming the State could establish this element, it cannot avoid the reality that the W-4
and K-4 were completed with information—i.e., the unauthorized Social Security number
and false name—from the I-9 and accompanying documents. The State cannot avoid the
doctrine of conflict preemption.




                                             28
       Conflict preemption bars the use of Kansas' identity theft statute under the
circumstances of this case because it "frustrates congressional purpose and provides an
obstacle to the implementation of federal immigration policy by usurping federal
enforcement discretion in the field of unauthorized employment of aliens." Martinez, 896
N.W.2d at 756. As the Iowa Supreme Court explained:


       "[T]he full purposes and objectives of Congress in the employment of unlawful
       immigrants include the establishment of a comprehensive federal system of control with a
       unified discretionary enforcement regime. As noted in [United States v. South Carolina,
       720 F.3d 518 (4th Cir. 2013)], it is the prerogative of federal officials to police work
       authorization fraud by aliens. 720 F.3d at 533. Federal discretion in the enforcement of
       immigration law is essential to its implementation as a harmonious whole. The reasons
       for exercise of federal discretion are varied. . . .


               "Local enforcement of laws regulating employment of unauthorized aliens would
       result in a patchwork of inconsistent enforcement that would undermine the harmonious
       whole of national immigration law." Martinez, 896 N.W.2d at 756.


       In Martinez, "[f]ederal authorities . . . appear[ed] to be willing to defer any
potential federal immigration action on equitable and humanitarian grounds." 896 F.2d at
756. In contrast, the Martinez state prosecutor "seem[ed] to have a different philosophy"
that exposed Martha Araceley Martinez to significant prison terms and deportation. "If
such local exercise of prosecutorial discretion were permitted, the harmonious system of
federal immigration law related to unauthorized employment would literally be
destroyed." 896 N.W.2d at 757. As the Chief Justice of the Iowa Supreme Court more
broadly stated in a concurring opinion: "As applied to unauthorized aliens who use
identification information in seeking employment, the law interferes with the efforts of
Congress to regulate matters governing unauthorized alien employees every bit as it
interfered in Arizona[, 567 U.S. 387]." 896 N.W.2d at 759 (Cady, C.J., concurring).




                                                      29
Consistent with the majority and various concurring opinions of the Iowa Supreme Court,
I would hold that conflict preemption prevents the State from prosecuting Garcia.


       Prosecuting Garcia for identity theft under the facts of this case intrudes into an
area occupied wholly by federal law and conflicts with the policy established by
Congress through IRCA, INA, and specifically the employment verification system. As a
result, in this case prosecution of Garcia under K.S.A. 2012 Supp. 21-6107 is preempted
by Article VI, Clause 2 of the United States Constitution.




                                            ***

       BILES, J., dissenting: I disagree that 8 U.S.C. § 1324a(b)(5) (2012) creates an as-
applied, express federal preemption barring Ramiro Garcia's state law prosecution for
identity theft when he used someone else's Social Security number to complete tax forms
while being hired as a restaurant worker. The majority's rationale sets up a sweeping
prohibition against identity theft prosecutions for such crimes generally occurring in the
employment process. I also cannot conclude any other federal preemption theory carries
the day under these facts, so I dissent.


       Garcia was convicted under our state's identity theft law, K.S.A. 2012 Supp. 21-
6107, for using someone else's Social Security number to receive a benefit, i.e.,
employment. The statute does not make it illegal to attempt to secure employment as an
unauthorized alien. The specific conduct for which Garcia was convicted was using
someone else's Social Security number in completing his federal W-4 and state K-4 tax
forms. Garcia's immigration status was not relevant to whether this conduct was
unlawful, and the conduct was independent of the federal employment verification
system. The tax forms are used solely to calculate federal and state income tax
withholdings—not to verify a person's authority to work in the United States.

                                             30
          Under these circumstances, the question put to us is whether Garcia's use of
someone else's identifying information within the employment setting sufficiently
implicates the narrow area controlled by Congress through the federal Immigration
Reform and Control Act of 1986 (IRCA). In answering that question, the majority holds
states cannot use the Form I-9 or any information contained in it, and the fact that one
uses the information elsewhere―the W-4, K-4, and employment application―does not
save the case from the preemption explicitly intended by Congress when it passed IRCA.
The majority concludes this is an as-applied, express preemption, citing 8 U.S.C. §
1324a(b)(5), which states: "A form designated or established by the Attorney General
under this subsection and any information contained in or appended to such form, may
not be used for purposes other than for the enforcement of this chapter and sections 1001,
1028, 1546, and 1621 of Title 18." (Emphasis added.)


          This rationale is sweeping because 8 U.S.C. § 1324a(b) requires an employer to
verify that an "individual" is not an unauthorized alien, which means employers must
verify all job applicants irrespective of their immigrant or nonimmigrant status. Under
the majority's view, federal law effectively prevents any prosecution under the Kansas
identity theft crime occurring in the employment context if it relies on information that
also just happens to be on or attached to a Form I-9. This cannot reflect congressional
intent.


          The crux of the express preemption question is whether the phrase "any
information contained in" the form applies literally to all information on the Form I-9,
wherever else it might be found; or more narrowly to the contents of the completed Form
I-9. While the majority takes the former view, I take the latter because the Form I-9 and
the W-4 and K-4 forms were supplied for different and independent purposes. In Garcia's
case, the Form I-9 was not admitted into evidence, so no information necessarily gleaned
from it was "used" in the State's prosecution. Garcia was not convicted for using someone

                                               31
else's identity on Form I-9 to deceive his employer as to his work authorization. Instead,
Garcia was convicted for using another person's Social Security number on tax
withholding forms.


       The majority reaches its decision through a unique and overly literal interpretation
of 8 U.S.C. § 1324a(b)(5). The majority reads the provision to create a congressional
"information-use preemption" rather than a "Form I-9-use limitation." In doing so, the
majority stretches statutory interpretation past the breaking point and dismisses contrary
caselaw.


       In Puente Arizona v. Arpaio, No. CV-14-01356-PHX-DGC, 2016 WL 6873294
(D. Ariz. 2016), a federal district court looked at this same statutory language and ruled
Congress preempted "a relatively narrow field: state prosecution of fraud in the I-9
process." 2016 WL 6873294, at *12. That same court in a follow-up opinion most
recently explained the scope of this preemption by stating:


               "In summary, the Court concludes that Congress clearly and manifestly intended
       to prohibit the use of the Form I-9, documents attached to the Form I-9, and documents
       submitted as part of the I-9 employment verification process, whether attached to the
       form or not, for state law enforcement purposes. Further, as the Supreme Court found in
       Smith v. United States, 508 U.S. 223, 228 (1993), the ordinary meaning of the term 'use'
       is '"to employ" or "to derive service from."' Id. at 229 (quoting Astor v. Merritt, 111 U.S.
       202, 213 [1884]); see also Black’s Law Dictionary 1681 (9th ed. 2009) (defining 'use' as
       the 'application or employment of something'). The Court will adopt this ordinary
       meaning of the word 'use.' Thus, the Court holds that Defendants are preempted from (a)
       employing or relying on (b) any documents or information (c) submitted to an employer
       solely as part of the federal employment verification process (d) for any investigative or
       prosecutorial purpose under the Arizona identify theft and forgery statutes. As Plaintiffs
       concede, Defendants may use List A, B, or C documents submitted in the I-9 process if
       they were also submitted for a purpose independent of the federal employment
       verification system, such as to demonstrate ability to drive or as part of a typical

                                                    32
       employment application." (Emphasis added.) Puente Arizona v. Arpaio, No. CV-14-
       01356-PHX-DGC, 2017 WL 1133012, at * 8 (D. Ariz. 2017).


       The Garcia majority attempts to minimize the Puente Arizona court's analysis by
asserting "no party was urging express preemption." 306 Kan. at __, slip op. at 18. But a
careful review of both the 2016 and 2017 district court decisions demonstrate that the
court did not "overlook" the language in 8 U.S.C. § 1324a(b)(5). The Puente Arizona
court was familiar with the statutory language and the arguments arising from it—
including express preemption. The court simply interpreted the law differently than the
majority does.


       Indeed, no other court has interpreted 8 U.S.C. § 1324a(b)(5) as the majority has.
There are several decisions, including those from our own state, that have come to
opposite or unsupportive conclusions. For instance, in Arizona v. United States, 567 U.S.
387, 406, 132 S. Ct. 2492, 2504, 183 L. Ed. 2d 351 (2012), the United States Supreme
Court noted, "IRCA's express preemption provision, which in most instances bars [s]tates
from imposing penalties on employers of unauthorized aliens, is silent about whether
additional penalties may be imposed against the employees." (Emphasis added.) The
Arizona Court recognized IRCA's express preemption provision on the employer side but
not on the employee side of the equation.


       The Iowa Supreme Court recently held that state's identity theft law is not facially
preempted by IRCA. State v. Martinez, 896 N.W.2d 737, 755 (Iowa 2017). Instead, a
bare majority of the Martinez court held implied preemption theories applicable to that
state's identity theft law, which is largely similar to ours. Compare K.S.A. 2012 Supp. 21-
6107(a) ("Identity theft is obtaining, possessing, transferring, using, selling or purchasing
any personal identifying information, or document containing the same, belonging to or
issued to another person, with the intent to . . . receive any benefit."), with Iowa Code §
715A.8(2) (2013) ("A person commits the offense of identity theft if the person

                                               33
fraudulently uses or attempts to fraudulently use identification information of another
person, with the intent to obtain . . . benefit."). Both Kansas' and Iowa's statutes are alike
in that they apply to any person, regardless of immigration status, and they apply in any
situation―not just the employment authorization verification process.


         Another example is State v. Reynua, 807 N.W.2d 473, 479-81 (Minn. App. 2011).
In that case, the Reynua court stated, "[W]e cannot read [8 U.S.C. § 1324a(b)(5)] so
broadly as to preempt a state from enforcing its laws relating to its own identification
documents." 807 N.W.2d at 480-81. The court reasoned, "It would be a significant
limitation on state powers to preempt prosecution of state laws prohibiting falsification of
state-issued identification cards, let alone to prohibit all use of such cards merely because
they are also used to support the federal employment-verification application."
(Emphasis added.) 807 N.W.2d at 481. The Reynua court's rationale fully protects federal
interests, while the Garcia majority's broad reading of 8 U.S.C. § 1324a(b)(5) constitutes
a "significant limitation" on our state's police power to protect its citizens from identity
theft.


         The Garcia majority's rationale also runs counter to a unanimous string of Kansas
Court of Appeals decisions that have expressly considered this question. See State v.
Ochoa-Lara, 52 Kan. App. 2d 86, 91, 362 P.3d 606 (2015) ("There is nothing in the
[federal] preemption language that prohibits the State from proving identity theft by using
information from sources other than the I-9 form, even though that information may also
be contained on the I-9 form and the documents appended thereto."); see, e.g., State v.
Jasso-Mendoza, No. 113,237, 2017 WL 2001347 (Kan. App. 2017) (unpublished
opinion); State v. Hernandez-Manrique, No. 110,950, 2016 WL 5853078 (Kan. App.
2016) (unpublished opinion); State v. Morales, No. 111,904, 2016 WL 97848 (Kan. App.
2016) (unpublished opinion).




                                              34
       Despite my conclusion that as-applied express preemption is not applicable, I
admit to being attracted to the notion that the Kansas statute is preempted as applied in
this case under implied theories of either field or conflict preemption, as the Iowa
Supreme Court majority recently held. See Martinez, 896 N.W. 2d at 755. The possibility
of dual enforcement tracks—state and federal—is concerning because of the
prosecutorial discretion contemplated in the federal IRCA statutory scheme and the
discretion our state affords to its prosecutors. See In re Holste, 302 Kan. 880, 889-90, 358
P.3d 850 (2015) ("We have long acknowledged that prosecuting attorneys have broad
discretion in deciding whether to charge someone with a crime."). Spotty statewide
enforcement would seem to manifest the evil—robing the federal government of its
discretion—foreseen by Iowa's Chief Justice Cady in his separate Martinez concurring
opinion. Martinez, 896 N.W. 2d at 758-59.


       This apprehension is particularly noteworthy because the identity theft cases
reaching our Kansas appellate courts involving unauthorized immigrants seem to be
arising from just one prosecuting jurisdiction, which suggests other Kansas prosecutors
may be exercising their discretion differently. I would view an as-applied conflict
preemption challenge raised under the proper facts to be a close call. But in the end, the
balance is tipped by our state's longstanding caselaw recognizing that "'"[i]n the absence
of express preemption in a federal law, there is a strong presumption that Congress did
not intend to displace state law." [Citation omitted.]'" Board of Miami County Comm'rs v.
Kanza Rail-Trails Conservancy, Inc., 292 Kan. 285, 296, 255 P.3d 1186 (2011) (quoting
Zimmerman v. Board of Wabaunsee County Comm'rs, 289 Kan. 926, 975, 218 P.3d 400
[2009]).


       This strong presumption, combined with the caselaw recited above and my
concern about the sweeping potential impact of the majority's rationale, cause me to
dissent.


                                             35
                                             ***

       STEGALL, J., dissenting: I join Justice Biles' dissent fully with respect to express
preemption. Today's decision appears to wipe numerous criminal laws off the books in
Kansas—starting with, but not necessarily ending with, laws prohibiting identity theft.
For this reason, I doubt the logic of today's decision will be extended beyond the narrow
facts before us. But rather than take solace in this hope, I find in it the irrefutable fact that
today's logic is wrong.


       "It is well established that within Constitutional limits Congress may pre-empt
state authority by so stating in express terms." Pacific Gas & Elec. v. Energy Resources
Com'n, 461 U.S. 190, 203, 103 S. Ct. 1713, 75 L. Ed. 2d 752 (1983). Thus, as a first
principle, Congress cannot preempt state law in matters that lie outside Congress' limited,
prescribed powers. Moreover, additional limits on federal preemption have been crafted
to guard the prerogatives of states in order not to "disturb" the "federal-state balance."
Jones v. Rath Packing Co., 430 U.S. 519, 525, 97 S. Ct. 1305, 51 L. Ed. 2d 604 (1977).


       Even if the majority's interpretation of 8 U.S.C. § 1324a(b)(5) (2012) is correct,
and Congress intended to expressly preempt state use of all information contained in a
person's I-9 form, it is doubtful Congress has such sweeping powers to interfere with the
legitimate government of the states. Can it really be true that the state of Kansas is or
could be expressly preempted from using—for any purpose—the name of any citizen
who has completed an I-9 form? A name is "information" after all. To ask the question is
to answer it.


       Therefore, even if I were convinced by the majority's statutory analysis—I am
not—I would question the majority's implicit holding that Congress has, in the first place,
the constitutional power to prohibit states from using any information found on a federal



                                               36
I-9 form. If such a power did exist, the delicate federal-state balance achieved by our
system of federalism would not merely be disturbed, it would be obliterated.


       Finally, I likewise join my colleague in dissent with respect to implied preemption.
Unlike Justice Biles, however, I do not find the question a particularly close call.


       For these reasons, I respectfully dissent.




                                             37